                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    CARLOS ATANACIO-REYES,                    )
                                              )        Civil Action No. 19 – 275
                           Plaintiff,         )
                                              )
                      v.                      )
                                              )        Magistrate Judge Lisa Pupo Lenihan
    JOHN E. WETZEL, et al.,                   )
                                              )
                           Defendants.        )
                                              )

                                        MEMORANDUM ORDER

         After reviewing Plaintiff’s Complaint, the Court finds that it does not comply with the

Federal Rules of Civil Procedure, and, therefore, it is necessary for Plaintiff to file an amended

complaint that complies with the Rules and the following instructions.

                           Instructions for Filing an Amended Complaint

A.       Caption and Heading

         The caption should include the name of the court, the parties, their capacities (i.e.,

whether they are being sued in their individual or representative (official) capacity), and the title

of the pleading (i.e., Amended Complaint). To do this, Plaintiff must place his full name at the

top left of the amended complaint and also add the names of each defendant. Plaintiff must

name as defendants only those persons who are responsible for the alleged constitutional

violation(s). 1


1
 Plaintiff must show personal involvement in the alleged wrongdoing by each defendant. See
Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (“A defendant in a civil rights action
must have personal involvement in the alleged wrongs”). If Plaintiff is unaware of a
Defendant’s name, then he may list them as a John/Jane Doe.
                                                   1
B.     Jurisdiction and Venue

       Because federal court is a court of limited jurisdiction, Plaintiff must inform the Court

why the case should be heard in federal court rather than state court or some other forum. If

Plaintiff’s action is generally one for a violation of civil rights, 42 U.S.C. § 1983 will normally

be the basis for the claim. In order for Plaintiff’s action to be heard in federal court under

Section 1983, he must be able to show that the defendant(s), at the time of the claims alleged in

the amended complaint, were acting under the authority or color of state law.

       Plaintiff must also explain why he is suing specifically in this Court. Venue in federal

court is by district. To learn more about venue, see 28 U.S.C. § 1391. If this is the incorrect

venue, then the Court may automatically transfer this case to the correct venue.

C.     Parties

       As the person initiating the lawsuit, Plaintiff must identify himself as such. Also, for

each defendant named in the amended complaint, Plaintiff should list their current address and

description of their employment. In addition, Plaintiff should explain briefly how or in what

capacity each defendant acted under authority given to them by state or local government.

D.     Statement of Facts

       This is the time to present the facts of the case: what happened, where it happened, when

it happened, how it happened and who was involved. In this section, Plaintiff should write a

summary of the facts relevant to this lawsuit. Additionally, any document referred to in this

section must be cited as an exhibit and attached at the end of the amended complaint.

       In this section, Plaintiff must provide specific details of precisely how his civil rights

were allegedly violated. Plaintiff should note that, in civil rights cases, more than conclusory


                                                  2
and vague allegations are required to state a cause of action under 42 U.S.C. § 1983. Plaintiff

should clearly describe how each named defendant is involved in the alleged constitution

violation(s). This description should include references to relevant dates, times, and locations.

It should explain to the Court what happened by specifically describing each defendant’s

behavior or action and how that behavior or action – or lack of action – resulted in the alleged

violations. Plaintiff should not include legal argument in his amended complaint. Citations to

case law and other statutes are not appropriate in the complaint, but rather may be included in a

response to a dispositive motion or at the time of trial. However, Plaintiff should be specific

about the particulars of the event, each defendant’s misconduct, and how such misconduct

resulted in a violation or denial of the civil right at issue.

        Where the amended complaint includes more than one incident, Plaintiff should clearly

distinguish between them by preparing a separate description – usually a paragraph – for each

incident. Each incident should be identified as a separate count, and each count must include

appropriate facts and evidence in support of the claims made in the count. Each incident must be

clearly and specifically described; it should include the relevant time, date, and location. Each

incident description also should clearly identify the relevant defendant and what that defendant’s

role was in the incident. Additionally, the amended complaint should set forth factual allegations

that, taken together, satisfy the elements of the cause of action.

E.      Claims/Causes of Action

        After the facts have been listed, Plaintiff should list the legal claims (also called “causes

of action”). Plaintiff must state what rights under the Constitution, laws, or treaties of the

United States have been violated. It is improper for Plaintiff to merely list constitutional rights

or federal rights. Plaintiff must provide a description of how the defendant(s) violated his rights.
                                                    3
If Plaintiff has several claims then they must be separated into different sections and titled,

“Claim I,” “Claim II,” Claim III,” and so on.

F.     Injury

       Plaintiff must state as specifically as possible the actual injury suffered from the action of

the defendants that resulted in the alleged civil rights violation. Simply stating that his civil

rights have been violated is insufficient.

G.     Previous Lawsuits

       Plaintiff must alert the Court to any other case in which he was a party that may be

connected with the case he is now filing. Plaintiff should inform the Court of any and all

previously filed cases that include some of the same facts and events he relies on for this case.

H.     Exhaustion of Administrative Remedies

       Plaintiff should be aware that under 42 U.S.C. § 1997e(a), he must fully exhaust all

available administrative remedies before pursuing a civil rights complaint concerning prison

conditions.

I.     Request for Relief

       Plaintiff must describe for the Court the relief he is seeking as a result of this lawsuit.

The relief requested must be related specifically to the injury suffered. However, Plaintiff should

be aware that 42 U.S.C. § 1997e(e) limits a prisoner’s ability to pursue a federal civil action for

mental or emotional injuries suffered while in custody.

J.     Jury Demand

       Federal Rule of Civil Procedure 38(b) provides that a jury demand must be made if a jury

trial is sought. If this is not done, Plaintiff has within fourteen (14) days of filing the amended


                                                  4
complaint to make a jury trial demand, otherwise he may be considered to have given up the

right to a jury.

K.      Declaration Under Penalty of Perjury

        Federal Rule of Civil Procedure 11 provides that every pleading, written motion, and

other paper must be signed by an individual attorney of record or by the pro se party. Therefore,

Plaintiff must sign his amended complaint and when doing so he is making a declaration under

law to the Court that everything in the amended complaint is true. Plaintiff should realize that

the Court can order sanctions or penalties for the filing of complaints and pleadings that are

frivolous, without merit, based on false or misleading information, etc. These sanctions or

penalties can take many forms including, but not limited to, dismissing the case, assessing fines,

and limiting Plaintiff’s filing privileges in federal court.

                                  AND NOW, this 6th day of June, 2019;

        IT IS HEREBY ORDERED that Plaintiff shall amend his complaint as described herein

and file it with the Court by July 8, 2019. Plaintiff shall clearly mark his complaint “Amended

Complaint”. It must include all of Plaintiff’s claims and should not refer back to the original

complaint. If Plaintiff fails to comply with this Order then the undersigned will recommend that

this action be dismissed for his failure to prosecute.


                                                               /s/ Lisa Pupo Lenihan
                                                               Lisa Pupo Lenihan
                                                               United States Magistrate Judge


Cc:     Carlos Atanacio-Reyes
        JM1259
        SCI Fayette
        48 Overlook Drive
        LaBelle, PA 15450
                                                   5
